Order, Supreme Court, New York County (Charles E. Ramos, J.), entered May 16, 2012, which, insofar as appealed from as limited by the briefs, denied defendant H.J.M. Int’l Corp.’s motion to dismiss the first and second causes of action as against it, unanimously reversed, on the law, with costs, and the motion granted.
The very bills of lading on which the first and second causes of action are based conclusively establish H.J.M.’s defense to those causes of action (see Goshen v Mutual Life Ins. Co. of N.Y., 98 NY2d 314, 326 [2002]). The bills of lading fail to show that H.J.M. had anything to do with the shipments they describe. Concur — Tom, J.E, Friedman, Acosta, Moskowitz and Gische, JJ.